                IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                              1:18 CR 78

UNITED STATES OF AMERICA,                        )
                                                 )
v.                                               )
                                                 )                    ORDER
DIANE MARY MCKINNY,                              )
                                                 )
                Defendant.                       )
_________________________________                )

        This matter came before the Court on March 20, 2019 for a hearing on “Non-Party

Jones Road LLC’s Motion to Quash Subpoenas Duces Tecum and Request for Hearing”

(Doc. 53) (“Motion to Quash”). Present at the hearing were attorneys Leita Walker,

Michael Tadych, and Charles Tobin for the movant, Jones Road LLC (“Jones Road”),

Amos Tyndall for Defendant, and Assistant United States Attorney Daniel Bradley for

the Government. Defendant was also present. At the conclusion of the hearing, the

Court took the matter under advisement. This Order now follows.

I.      Procedural Background

        Defendant was originally charged in a Bill of Indictment (Doc. 1) filed on June 7,

2018.

        On December 14, 2018, Defendant filed an Application for Subpoenas Duces

Tecum (Doc. 41) which the Government did not oppose. Id. 4-5. The Application was

allowed by Order entered on January 2, 2019 (Doc. 42).

        After repeated unsuccessful attempts by a private process server to serve the

subpoenas, Defendant filed an Application for Service of Subpoenas Duces Tecum (Doc.
47), which was granted by Sealed Order on February 13, 2019 (Doc. 49).1

          Jones Road filed the instant Motion to Quash (Doc. 53) on February 22, 2019. It

also moved to stay the execution of the subpoenas duces tecum (Doc. 59), which motion

was allowed on March 4, 2019 (Doc. 63). Defendant filed a memorandum opposing the

motion to quash (Doc. 60) on March 1, 2019 to which Jones Road replied (Doc. 68) on

March 7, 2019.

          The Government has not made filings in this matter relative to the Motion to

Quash. However, at the hearing, and upon inquiry by the Court, the Government advised

that, although it did not previously oppose the issuance of the subject subpoenas duces

tecum, in light of the Superseding Bill of Indictment that has now been filed against

Defendant (Doc. 65), the Government does not believe the information sought is relevant

or admissible under the Nixon analysis, discussed below.

II.       Discussion

          The witnesses named in the subpoenas duces tecum have not objected. Instead,

the challenge here is lodged by Jones Road, which argues that it has an interest in

preventing the disclosure of confidential material sought by Defendant and therefore has

standing to request that the issued subpoenas duces tecum be quashed. Defendant does

not dispute that Jones Road has some standing in this regard, though argues that standing

is limited. As other issues are dispositive of the Motion to Quash, the Court does not find

it necessary to analyze this issue in further detail.



1
    The Court unsealed this Order (Doc. 49) sua sponte without objection during the hearing.
       Rule 17(c) is not intended to provide a mechanism for pre-trial discovery, but

rather to afford counsel “a time and place before trial for the inspection of subpoenaed

materials.” United States v. Kipp, No. 3:15-CR-244, 2016 WL 7209581, at *1 (W.D.N.C.

Dec. 9, 2016) (emphasis in original) (quoting United States v. Richardson, 607 F.3d 357,

368 (4thCir. 2010)). In other words, the use of pre-trial subpoenas duces tecum is

intended to expedite trial proceedings. See Bowman Dairy Co. v. United States, 341 U.S.

214, 220 (1951) (citing United States v. Maryland & Virginia Milk Producers Ass'n,

D.C., 9 F.R.D. 509, 510).

       In this case, the amount of documentation encompassed by the subpoenas duces

tecum was previously unknown. At the hearing, however, counsel for Jones Road

estimated that the documents covered by the subpoenas duces tecum would total

approximately 100 pages in length, for all witnesses. Consequently, the need for pre-trial

production of the information is lacking.

       Defendant’s request for pre-trial production of the information has additional

deficiencies.2 A subpoena may be quashed or modified “if compliance would be

unreasonable or oppressive.” Fed. R. Crim. P. 17(c)(2). With regard to a pretrial

subpoena that has been issued, at least one court has found that this analysis includes a

reconsideration of the standards established by United States v. Nixon, which asks

whether the subpoena demonstrates sufficient “(1) relevancy; (2) admissibility; [and] (3)




2
 As stated during the hearing, the only issue raised by Jones Road’s motion is whether the subpoenas
should be quashed. Any evidentiary matters at trial will be addressed in the discretion of the
presiding District Judge.
specificity,” to warrant pre-trial production. See United States v. Beckford, 964 F. Supp.

1010, 1028 (E.D. Va. 1997) (citing United States v. Nixon, 418 U.S. 683, 700 (1974)).3

       Having reconsidered whether the subpoenas duces tecum meet the Nixon

standards, particularly in light of the Superseding Bill of Indictment, the Court finds that

Defendant has not made a showing of sufficient relevancy and admissibility to justify

pre-trial production of the documents she seeks.

       Defendant’s argument, in short, is as follows: The witnesses are former members

of a religious group and may testify at Defendant’s trial. The witnesses have provided

negative information about the group to Jones Road and been compensated for that

information. Because Defendant is associated with the group, the witnesses must also be

biased against Defendant and therefore, Defendant reasons, she should be allowed to

obtain information about payments made to the witnesses by Jones Road in order to

explore their biases concerning her.

       However, the record does not contain, nor has Defendant sought, confirmation that

any information provided by the witnesses to Jones Road relate to Defendant’s alleged

conduct and the specific subject matter of the Superseding Bill of Indictment, as opposed

to the religious group itself. Further, it appears that Defendant has received from the

Government information the witnesses have provided to the Government.

       Accordingly, the pre-trial production of these documents by way of subpoenas




3
 Jones Road has challenged the subpoenas under the relevancy and admissibility prongs of the Nixon
standard but not on specificity grounds.
duces tecum is unwarranted.4

       IT IS THEREFORE ORDERED THAT:

           1. The Motion to Quash Subpoenas Duces Tecum and Request for Hearing

               (Doc. 53) is GRANTED; and

           2. The subpoenas duces tecum previously issued pursuant to this Court’s

               Orders (Docs. 42, 49) are QUASHED.




                                      Signed: March 25, 2019




4
 Jones Road raised additional arguments as to why the subpoenas should be considered unreasonable
and oppressive under Rule 17(c)(2), though a discussion of those arguments is unnecessary in light of
the Court’s ruling regarding the application of the Nixon factors.
